Order filed May 7, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00223-CV
                                   ____________

                         SMART CALL LLC, Appellant

                                         V.

                         GENIO MOBILE, INC, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-25504


                                     ORDER

      The record in this accelerated appeal was due on or before March 25, 2013.
The record was not filed. On April 2, 2013, the court issued a notice that the record
was past due. The Harris County District Clerk advised this court that appellant
had not paid for preparation of the record. On April 10, 2013, the court notified
appellant that the appeal was subject to dismissal unless appellant provided proof
of payment for the clerk’s record by April 25, 2013. See Tex. R. App. P. 37.3(b).
No response was filed.
      Accordingly, we ORDER appellant to provide this court with proof of
payment for preparation of the clerk’s record and see that the record is filed in this
appeal on or before May 20, 2013. If appellant does not comply with this order,
the appeal will be dismissed.

                                  PER CURIAM




                                          2